DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 September 2022 has been entered.
Response to Amendment
Claims 1-16 are currently pending. Claims 17-19 remain cancelled. Claims 1, 3, 7, 9, 11, and 13 have been amended. Claim 7 has been amended to overcome the objection and claims 1, 7, and 11 have been amended  to overcome the 35 U.S.C. 112(b) rejections set forth in the Final Office Action mailed on 13 June 2022.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2-6, 8-10, and 12-16 are further rejected due to their dependency to claim 1, 7, or 11.
Claims 1, 7, and 11 recite “a ratio or percentage for a plurality of days of the period of time.” However, [0120] of the PGPUB merely recites “sensor data for a time between 70 mg/dL (lower limit) and 180 mg/dL (upper limit) can be totaled and divided by the total data available within the second time period to get an average time-in-range for the second time period, which may be expressed as a ratio or percentage” and “a total time in the automated mode of operation can be computed and divided by a total amount of time in the second time period to express a time-in-auto mode metric as a ratio or percentage.” There is no recitation that the ratio or percentage is for a plurality of days.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-6, 8-10, and 12-16 are further rejected due to their dependency to claim 1, 7, or 11.
Claims 1, 7, and 11 recite “wherein two or more goals comprises a time-in-range metric…, wherein two or more goals further comprise a time-in-auto mode metric…, [and] wherein the two or more goals comprise a total days of sensor data metric…” It is unclear if “two or more goals” should read as “three or more goals” and the last limitation should read as “wherein the three or more goals comprise a total days of sensor data metric” or if the last limitation should read as “wherein the two or more goals may comprise a total days of sensor metric.” Clarification is requested. For examination purposes, it is interpreted as “wherein the three or more goals comprise a total days of sensor data metric.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McMachon et al. ‘383 (US Pub No. 2017/0049383 – previously cited) in view of Bengtsson et al. ‘545 (US Pub No. 2014/0200545 – previously cited) further in view of Fonda et al. (“Minding the Gaps in Continuous Glucose Monitoring: A Method to Repair Gaps to Achieve More Accurate Glucometrics” – previously cited).
Regarding claim 1, McMahon et al. ‘383 teaches a method (Abstract) comprising:
providing access to a plurality of assets through a plurality of communication channels, to a community of users associated with a medical condition, wherein the access is provided by a system comprising a communication control that selectively enables a plurality of user devices of the community of users in order to access the assets ([0043], [0053], [0186]; Assets is interpreted as insight messages to the patients.);
establishing two or more goals to modify a health-related outcome of the community of users over a period of time, and effecting a particular treatment for the medical condition ([0253]-[0254]), wherein the two or more goals comprise a time-in-range metric that defines an amount of time that a user of the community of users maintains the health-related outcome within a range bounded by a lower limit and an upper limit ([0256]-[0262]), wherein the one or more goals comprise a total days of sensor data metric that defines an amount of time that the user wore a glucose sensor ([0266]), and wherein the total days of sensor data metric is from continuous sensor data from a monitored continuous sensor that provides sensed glucose data ([0043], [0053]) at least once every 20 minutes over at least 12 hours of includes on demand uploads of the continuous sensor data from the user (Fig. 5 shows glucose sensor data that is continuously monitored from 12 AM to 12 AM.);
tracking a plurality of interactions of the community of users with the assets and the progress towards achieving the two or more goals based at least in part of the continuous sensor data ([0186], [0254]-[0273]); and
enabling access to one or more engagement rewards based on the interactions and/or achievement of at least one of the two or more goals to improve one or more health outcomes associated with the medical condition ([0254]-[0255]).
McMahon et al. ‘383 teaches all of the elements of the current invention as mentioned above except for wherein the two or more goals further comprise a time-in-auto-mode metric that defines an amount of time that the user maintains a medical device in an automated mode of dosage control configured to keep the health-related outcome of the user within the range bounded by the lower limit and the upper limit and expressed as a ratio or percentage for a plurality of days of the period of time; and tracking a plurality of interactions of the community of users with the assets and the progress towards achieving the two or more goals based at least in part of a tracked time that the medical device was in the automated mode of dosage control.
Bengtsson et al. ‘545 teaches a processor that is programmed to determine from blood glucose data sets determined at a plurality of times whether and by how much to vary a component in a patient’s present insulin dosage regimen (i.e. to provide a recommendation) in order to maintain the patient’s future blood-glucose-level measurements within a predefined range, wherein a given blood glucose value is disregarded if no patient-actuated operation has been detected in a pre-defined amount of time prior to the generation of the given blood glucose value and output means for communicating to the patient a component in the patient’s insulin dosage regimen (Abstract, [0009], [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the two or more goals of McMahon et al. ‘383 to include a time-in-auto-mode metric that defines an amount of time that the user maintains a medical device in an automated mode of dosage control configured to keep the health-related outcome of the user within the range bounded by the lower limit and the upper limit and expressed as a ratio or percentage for a plurality of days of the period of time; and tracking a plurality of interactions of the community of users with the assets and the progress towards achieving the two or more goals based at least in part of a tracked time that the medical device was in the automated mode of dosage control as Bengtsson et al. ‘545 teaches that this would aid in maintaining a patient’s future blood-glucose-level measurements.
McMahon et al. ‘383 in view of Bengtsson et al. ‘545 teaches all of the elements of the current invention as mentioned above except for analyzing the continuous sensor data to identify one or more data collection gaps; synthesizing one or more substitute values to fill in the one or more data collection gaps based on a supplemental data source, wherein the supplemental source comprises supplemental data in a different format or a different time scale than the continuous sensor data, and synthesizing the one or more substitute values further comprises performing a conversion of the supplemental data such that the supplemental data matches the format and the time scale of the continuous sensor data; and tracking the progress towards achieving one or more goals based at least in part on the one or more substitute values.
Fonda et al. teaches that continuous glucose monitoring (CGM) data routinely have missing data or gaps in measurement (Introduction). The time between readings in the data were calculated to identify the number and size of gaps exceeding 5 minutes. For gaps exceeding 5 minutes, the difference between the glucose values before and after the gap were calculated (Methods: Gap Fill – Step 1) using a formula, as seen in Methods: Gap Fill – Step 2. The supplemental data source is interpreted as a memory that stores the CGM data. The memory contains CGM data that is in a different format. CGM data is converted into data that matches a format and a time scale of the continuous sensor data when the formula used to estimate the glucose values is used. The calculated CGM data used to fill the gaps is then put into the gaps of the CGM data to create continuous data, as seen in Figs. 1A and 1B, which is interpreted as the supplemental data matching the format and time scale of the CGM data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of McMahon et al. ‘383 in view of Bengtsson et al. ‘545 to include synthesizing one or more substitute values to fill in the one or more data collection gaps based on a supplemental source as Fonda et al. teaches that this will create a continuous data stream of CGM data that will be more reliable than CGM data with gaps (Introduction).
Regarding claim 2, McMahon et al. ‘383 teaches wherein the plurality of assets comprise one or more embedded assets locally accessible by a computer system and one or more linked assets accessible through a network operably coupled to the computer system (Fig. 1 network 114, mobile device 104 and [0054], [0059]).
Regarding claim 7, McMahon et al. ‘383, as modified by Bengtsson et al. ‘545 and Fonda et al., teaches a system comprising the recited elements.
Regarding claim 8, McMahon et al. ‘383 teaches wherein the plurality of assets comprise one or more embedded assets locally accessible by a computer system and one or more linked assets accessible through a network operably coupled to the computer system (Fig. 1 network 114, mobile device 104 and [0054], [0059]).
Regarding claim 11, McMahon et al. ‘383 teaches a computer program product comprising a storage medium embodied with computer program instructions that when executed by a computer system cause the computer system to implement (Abstract) comprising:
providing access to a plurality of assets through a plurality of communication channels, to a community of users associated with a medical condition, wherein the access is provided by a system comprising a communication control that selectively enables a plurality of user devices of the community of users in order to access the assets ([0043], [0053]);
establishing two or more goals to modify a health-related outcome of the community of users over a period of time, and effecting a particular treatment for the medical condition ([0253]-[0254]), and wherein the two or more goals further comprise a time-in-auto-mode metric that defines an amount of time that the user wore a glucose sensor ([0275]-[0276]), and wherein the total days of sensor data metric is from continuous sensor data from a monitored continuous sensor that provides sensed glucose data ([0043], [0053]) at least once every 20 minutes over at least 12 hours of includes on demand uploads of the continuous sensor data from the user (Fig. 5 shows glucose sensor data that is continuously monitored from 12 AM to 12 AM.);
tracking a plurality of interactions of the community of users with the assets and the progress towards achieving the two or more goals based at least in part on the continuous sensor data ([0254]-[0273]); and
enabling access to one or more engagement rewards based on the interactions and/or achievement of at least one of the two or more goals to improve one or more health outcomes associated with the medical condition ([0254]-[0255]).
McMahon et al. ‘383 teaches all of the elements of the current invention as mentioned above except for wherein the two or more goals further comprise a time-in-auto-mode metric that defines an amount of time that the user maintains a medical device in an automated mode of dosage control configured to keep the health-related outcome of the user within the range bounded by the lower limit and the upper limit and expressed as a ratio or percentage for a plurality of days of the period of time; and tracking a plurality of interactions of the community of users with the assets and the progress towards achieving the two or more goals based at least in part of a tracked time that the medical device was in the automated mode of dosage control.
Bengtsson et al. ‘545 teaches a processor that is programmed to determine from blood glucose data sets determined at a plurality of times whether and by how much to vary a component in a patient’s present insulin dosage regimen (i.e. to provide a recommendation) in order to maintain the patient’s future blood-glucose-level measurements within a predefined range, and output means for communicating to the patient a component in the patient’s insulin dosage regimen (Abstract, [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the two or more goals of McMahon et al. ‘383 to include a time-in-auto-mode metric that defines an amount of time that the user maintains a medical device in an automated mode of dosage control configured to keep the health-related outcome of the user within the range bounded by the lower limit and the upper limit and expressed as a ratio or percentage for a plurality of days of the period of time; and tracking a plurality of interactions of the community of users with the assets and the progress towards achieving the two or more goals based at least in part of a tracked time that the medical device was in the automated mode of dosage control as Bengtsson et al. ‘545 teaches that this would aid in maintaining a patient’s future blood-glucose-level measurements.
McMahon et al. ‘383 in view of Bengtsson et al. ‘545 teaches all of the elements of the current invention as mentioned above except for analyzing the continuous sensor data to identify one or more data collection gaps; synthesizing one or more substitute values to fill in the one or more data collection gaps based on a supplemental data source, wherein the supplemental source comprises supplemental data in a different format or a different time scale than the continuous sensor data, and synthesizing the one or more substitute values further comprises performing a conversion of the supplemental data such that the supplemental data matches the format and the time scale of the continuous sensor data; and tracking the progress towards achieving one or more goals based at least in part on the one or more substitute values.
Fonda et al. teaches that continuous glucose monitoring (CGM) data may have missing data or gaps in measurement (Introduction). The time between readings in the data were calculated to identify the number and size of gaps exceeding 5 minutes. For gaps exceeding 5 minutes, the difference between the glucose values before and after the gap were calculated (Methods: Gap Fill – Step 1) using a formula, as seen in Methods: Gap Fill – Step 2. The supplemental data source is interpreted as a memory that stores the CGM data. The memory contains CGM data that is in a different format. CGM data is converted into data that matches a format and a time scale of the continuous sensor data when the formula used to estimate the glucose values is used. The calculated CGM data used to fill the gaps is then put into the gaps of the CGM data to create continuous data, as seen in Figs. 1A and 1B, which is interpreted as the supplemental data matching the format and time scale of the CGM data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product of McMahon et al. ‘383 in view of Bengtsson et al. ‘545 to include synthesizing one or more substitute values to fill in the one or more data collection gaps based on a supplemental source as Fonda et al. teaches that this will create a continuous data stream of CGM data that will be more reliable than CGM data with gaps (Introduction).
Regarding claim 12, McMahon et al. ‘383 teaches wherein the plurality of assets comprise one or more embedded assets locally accessible by a computer system and one or more linked assets accessible through a network operably coupled to the computer system (Fig. 1 network 114, mobile device 104 and [0054], [0059]).
Claims 3-6, 9, 10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over McMahon et al. ‘383 in view of Bengtsson et al. ‘545 further in view of Fonda et al. further in view of Mayou et al. ‘655 (US Pub No. 2015/0119655 – previously cited).
Regarding claim 3, McMahon et al. ‘383 in view of Bengtsson et al. ‘545 further in view of Fonda et al. teaches all of the elements of the current invention as mentioned above except for varying at least one of the two or more goals to establish a plurality of challenges to the community of users, wherein the plurality of challenges are modified over time to increase a number of users trending towards achieving the health-related outcome.
Mayou et al. ‘655 teaches goals may be used to define by criteria, both of which may be adaptively modified over time as described with respect to Figs. 5 and 6 ([0080]). Fig. 5 shows step 508, where goals are adapted for the use and/or optionally for other users and step 510, where an adapted goal or criterion is provided ([0154]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of claim 1 to include varying the one or more goals to establish a plurality of challenges to the community of users, wherein the plurality of challenges are modified over time to increase a number of users trending towards achieving the health-related outcome as Mayou et al. ‘655 teaches this would aid in automatically and adaptively understanding the behavior and context of the user in order to adapt the goals and criteria to the user ([0154]).
Regarding claim 4, McMahon et al. ‘383 teaches applying one or more models to sequence a plurality of activities, feedback, and engagement reward points in the plurality of challenges that encourage the community of uses to achieve higher levels of a plurality of health tiers ([0254]-[0255]).
Regarding claim 5, McMahon et al. ‘383 teaches wherein the plurality of activities comprise one or more of: data updates ([0257]-[0262], [0264]-[0267], [0269]-[0272]), educational resource access, surveys, video content ([0344]), medication delivery scheduling, social media access, and interactions between the community of users.
Regarding claim 6, McMahon et al. ‘383 in view of Bengtsson et al. ‘545 further in view of Fonda et al. further in view of Mayou et al. ‘655 teaches all of the elements of the current invention as mentioned above except for making one or more personalized adjustments to the plurality of challenges for one or more users of the community of users; and enabling one or more interactions between a plurality of users and/or coaches through the communication channels targeting one or more health outcome improvements.
Mayou et al. ‘655 teaches goals may be used to define by criteria, both of which may be adaptively modified over time as described with respect to Figs. 5 and 6 ([0080]). Fig. 5 shows step 508, where goals are adapted for the use and/or optionally for other users and step 510, where an adapted goal or criterion is provided ([0154]). Mayou et al. ‘655 also teaches patients may be logically grouped into communities such as online communities, communities of users, social media networks, patient care communities, or the like. By associating a goal with the community, users can compete within the community and with other communities to achieve goals ([0174]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of claim 4 to include making one or more personalized adjustments to the challenges for one or more users of the community of users as Mayou et al. ‘655 teaches this would aid in automatically and adaptively understanding the behavior and context of the user in order to adapt the goals and criteria to the user ([0154]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of claim 4 to include enabling one or more interactions between a plurality of users and/or coaches through the communication channels targeting one or more health outcome improvements as Mayou et al. ‘655 teaches this would aid in increase the usage of the device and enhance overall health outcomes of the users ([0174]).
Regarding claim 9, McMahon et al. ‘383 teaches applying one or more models to sequence a plurality of activities, feedback, and engagement reward points in the plurality of challenges that encourage the community of uses to achieve higher levels of a plurality of health tiers ([0254]-[0255]), wherein the plurality of activities comprise one or more of: data updates ([0257]-[0262], [0264]-[0267], [0269]-[0272]), educational resource access, surveys, video content ([0344]), medication delivery scheduling, social media access, and interactions between the community of users.
McMahon et al. ’383 in view of Bengtsson et al. ‘545 further in view of Fonda et al. teaches all of the elements of the current invention as mentioned above except for varying at least one of the two or more goals to establish a plurality of challenges to the community of users, wherein the plurality of challenges are modified over time to increase a number of users trending towards achieving the health-related outcome.
Mayou et al. ‘655 teaches goals may be used to define by criteria, both of which may be adaptively modified over time as described with respect to Figs. 5 and 6 ([0080]). Fig. 5 shows step 508, where goals are adapted for the use and/or optionally for other users and step 510, where an adapted goal or criterion is provided ([0154]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer system of claim 7 to include varying the one or more goals to establish a plurality of challenges to the community of users, wherein the challenges are modified over time to increase a number of users trending towards achieving the health-related outcome as Mayou et al. ‘655 teaches this would aid in automatically and adaptively understanding the behavior and context of the user in order to adapt the goals and criteria to the user ([0154]).
Regarding claim 10, McMahon et al. ‘383 in view of Bengtsson et al. ‘545 further in view of Fonda et al. further in view of Mayou et al. ‘655 teaches all of the elements of the current invention as mentioned above except for making one or more personalized adjustments to the plurality of challenges for one or more users of the community of users; and enabling one or more interactions between a plurality of users and/or coaches through the communication channels targeting one or more health outcome improvements.
Mayou et al. ‘655 teaches goals may be used to define by criteria, both of which may be adaptively modified over time as described with respect to Figs. 5 and 6 ([0080]). Fig. 5 shows step 508, where goals are adapted for the use and/or optionally for other users and step 510, where an adapted goal or criterion is provided ([0154]). Mayou et al. ‘655 also teaches patients may be logically grouped into communities such as online communities, communities of users, social media networks, patient care communities, or the like. By associating a goal with the community, users can compete within the community and with other communities to achieve goals ([0174]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer system of claim 7 to include making one or more personalized adjustments to the plurality of challenges for one or more users of the community of users as Mayou et al. ‘655 teaches this would aid in automatically and adaptively understanding the behavior and context of the user in order to adapt the goals and criteria to the user ([0154]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer system of claim 7 to include enabling one or more interactions between a plurality of users and/or coaches through the communication channels targeting one or more health outcome improvements as Mayou et al. ‘655 teaches this would aid in increase the usage of the device and enhance overall health outcomes of the users ([0174]).
Regarding claim 13, McMahon et al. ‘383 in view of Bengtsson et al. ‘545 further in view of Fonda et al. teaches all of the elements of the current invention as mentioned above except for varying at least one of the two or more goals to establish a plurality of challenges to the community of users, wherein the plurality of challenges is modified over time to increase a number of users trending towards achieving the health-related outcome.
Mayou et al. ‘655 teaches goals may be used to define by criteria, both of which may be adaptively modified over time as described with respect to Figs. 5 and 6 ([0080]). Fig. 5 shows step 508, where goals are adapted for the use and/or optionally for other users and step 510, where an adapted goal or criterion is provided ([0154]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer system of claim 11 to include varying the one or more goals to establish a plurality of challenges to the community of users, wherein the plurality of challenges is modified over time to increase a number of users trending towards achieving the health-related outcome as Mayou et al. ‘655 teaches this would aid in automatically and adaptively understanding the behavior and context of the user in order to adapt the goals and criteria to the user ([0154]). 
Regarding claim 14, McMahon et al. ‘383 teaches applying one or more models to sequence a plurality of activities, feedback, and engagement reward points in the plurality of challenges that encourage the community of uses to achieve higher levels of a plurality of health tiers ([0254]-[0255]).
Regarding claim 15, McMahon et al. ‘383 teaches wherein the plurality of activities comprise one or more of: data updates ([0257]-[0262], [0264]-[0267], [0269]-[0272]), educational resource access, surveys, video content ([0344]), medication delivery scheduling, social media access, and interactions between the community of users.
Regarding claim 16, McMahon et al. ‘383 in view of Bengtsson et al. ‘545 further in view of Fonda et al. further in view of Mayou et al. ‘655 teaches all of the elements of the current invention as mentioned above except for making one or more personalized adjustments to the plurality of challenges for one or more users of the community of users; and enabling one or more interactions between a plurality of users and/or coaches through the communication channels targeting one or more health outcome improvements.
Mayou et al. ‘655 teaches goals may be used to define by criteria, both of which may be adaptively modified over time as described with respect to Figs. 5 and 6 ([0080]). Fig. 5 shows step 508, where goals are adapted for the use and/or optionally for other users and step 510, where an adapted goal or criterion is provided ([0154]). Mayou et al. ‘655 also teaches patients may be logically grouped into communities such as online communities, communities of users, social media networks, patient care communities, or the like. By associating a goal with the community, users can compete within the community and with other communities to achieve goals ([0174]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product of claim 14 to include making one or more personalized adjustments to the challenges for one or more users of the community of users as Mayou et al. ‘655 teaches this would aid in automatically and adaptively understanding the behavior and context of the user in order to adapt the goals and criteria to the user ([0154]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product of claim 14 to include enabling one or more interactions between a plurality of users and/or coaches through the communication channels targeting one or more health outcome improvements as Mayou et al. ‘655 teaches this would aid in increase the usage of the device and enhance overall health outcomes of the users ([0174]).
Response to Arguments
Applicant argues that none of the prior art teaches the time-in-auto-mode metric and that Examiner did not explain how the cited sections of McMahon et al. ‘383 teaches this. Examiner respectfully agrees, and the 35 U.S.C. 103 rejections has been withdrawn. However, upon further consideration, it was found that Bengtsson et al. ‘545 teaches such limitations. As such, the claims are now rejected under 35 U.S.C. 103 over McMahon et al. ‘383 in view of Bengtsson et al. ‘545 further in view of Fonda et al.
Applicant argues that the interpretation of “assets” in claims 2, 8, and 12 is inconsistent with the interpretation of insight messages as the assets in rejecting claims 1, 7, and 11. Examiner respectfully disagrees, as Examiner still interprets “assets” in claims 2, 8, and 12 as insight messages. Examiner cited  Fig. 1 network 114, mobile device 104 and [0054], [0059] of McMahon et al. ‘383 as a computer system and network. “One or more embedded assets” and “one or more linked assets” are the plurality of assets, which are the insight messages of McMahon et al. ‘383. Applicant does not further define what “embedded assets” and “linked assets” are. The mobile device 104 of McMahon et al. ‘383 displays the insight messages, which is interpreted as “embedded assets” as the insight messages are within the mobile device. Regarding the “linked assets,” the insight messages are sent via the network 114, which is interpreted as “linked assets” as the insight messages are sent from a system to a mobile device. As such, Applicant’s arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791